Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-14 are allowed.
2.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
3.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious a device for detecting the profile of a tread comprising a non-collimated light source directed toward a mask, said mask configured for receiving a light emission and permeable to a portion of said light emission through said slit in said mask, said slit being configured for generating a light curtain on a tread, wherein an angle of aperture of the portion of the light emission forming the light curtain is smaller than an angle of aperture of the light source upstream of the slit when the angle of the portion of the light emission forming the light curtain is measured in a plane transverse to a longitudinal dimension of the slit; in combination with the rest of the limitations of claim 1.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
February 24, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877